DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
The following is a Reason for Allowance following Applicant’s response to the Final Office Action dated August 23, 2021. 

The following is an Examiner’s Amendment based on communications with Applicant Representative, Attorney Christopher TL Douglas (Reg. No. 56,950) and Yao Zhu (Reg. No. L1168), dated October 27, 2021.

Claims 11-16 and 18-31 were pending. The Examiner's amendment below amends claims 11, 16, 20, 21 and 26. Claims 11-15, 18-25 and 27-31 are now allowed.

EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


In the Claims
Please replace the claims below as follows:
	11.	A method for voice-directed inspection comprising: 
receiving an inspection plan for performing an inspection of an asset from a host computer, wherein the inspection plan is divided into multiple sections; 
receiving a first request for a first assignment for the asset from a first inspection assistance device via a first headset; 
receiving a second request for a second assignment for the asset from a second inspection assistance device via a second headset; 
in response to receiving the first request and the second request, determining if there are multiple unfinished sections of the inspection plan for the asset, wherein respective unfinished sections of the multiple unfinished sections are physically distinct, and wherein the respective unfinished sections of the multiple unfinished sections are respective subsets of inspection steps of the inspection plan for the asset, wherein, in determining if there are multiple unfinished sections of the inspection plan for the asset, the method further comprises:
identifying unfinished sections of the inspection plan; and
determining that the unfinished sections of the inspection plan do not interfere with one another;
translating textual instructions corresponding to the inspection steps of the inspection plan, received from the host computer, into digital audio signals;
converting the audio signals into a plurality of analog speech instructions; 
in response to translating the inspection steps and in response determining that there are multiple unfinished sections of the inspection plan for the asset, transmitting, via a first speaker of the first headset, a first analog speech instruction corresponding to a first unfinished section of the inspection plan for the asset to the first inspection assistance device and transmitting, via a second speaker of the second headset, a second analog speech instruction corresponding to a second unfinished section of the inspection plan for the asset to the second inspection assistance device; 
receiving a first audible update on the first unfinished section of the inspection plan from the first inspection assistance device via the first headset and receiving a second audible update on the second unfinished section of the inspection plan from the second inspection assistance device via the second headset, wherein the first audible update and the second audible update corresponds to at least one of a completion of the multiple unfinished sections or a response indicating skipping of the unfinished sections; 

in response to completion of the first unfinished section and the second unfinished section, displaying, via a user interface, an inspection result indicating the completion of the multiple unfinished sections of the inspection plan for the asset
sending the first and second audible updates to the host computer;
in response to determining that there are no unfinished sections of the inspection plan for the asset, providing, via a voice command, an indication to the first inspection assistance device and the second inspection assistance device that there are no unfinished sections of the inspection plan for the asset; 
in response to determining that a new part of the asset is added during inspection in the inspection plan, modifying the inspection plan by inserting an additional inspection step; and
displaying, via the user interface, the modified inspection plan comprising the additional inspection step.

16. 	(Canceled)

20. 	A non-transient computer-readable medium containing program instructions for causing a computer to perform a method of voice-directed inspection comprising: 
receiving an inspection plan for performing an inspection of an asset from a host computer, wherein the inspection plan is divided into multiple sections; 
receiving a first request for a first assignment for the asset from a first inspection assistance device via a first headset; 
	receiving a second request for a second assignment for the asset from a second inspection assistance device via a second headset; 
in response to receiving the first request and the second request, determining if there are multiple unfinished sections of the inspection plan for the asset, wherein each of the multiple unfinished sections of the inspection plan corresponds to physically distinct parts of the asset, wherein each of the multiple unfinished sections are respective subsets of inspection steps of the inspection plan for the asset, wherein, in determining if there are multiple unfinished sections of the inspection plan for the asset, the method of voice-directed inspection further comprises:
identifying unfinished sections of the inspection plan; and
determining that the unfinished sections of the inspection plan do not interfere with one another;
translating textual instructions corresponding to the inspection steps of the inspection plan, received from the host computer, into digital audio signals;
converting the digital audio signals into a plurality of analog speech instructions;
in response to translating the inspection steps and in response to determining that there are multiple unfinished sections of the inspection plan for the asset, transmitting a first analog speech instruction corresponding to a first unfinished section of the inspection plan for the asset to the 
receiving a first audible update on the first unfinished section of the inspection plan from the first inspection assistance device via the first headset and receiving a second audible update on the second unfinished section of the inspection plan from the second inspection assistance device via the second headset, wherein the first audible update and the second audible update corresponds to at least one of a completion of the multiple unfinished sections or a response indicating skipping of the unfinished sections;
in response to receiving the first audible update and the second audible update, determining if at least one section of the multiple unfinished sections is skipped;
in response to completion of the first unfinished section and the second unfinished section, displaying an inspection result indicating the completion of the multiple unfinished sections of the inspection plan for the asset
sending the first and second audible updates to the host computer;
in response to determining that there are no unfinished sections of the inspection plan for the asset, providing an indication to the first inspection assistance device and the second inspection assistance device that there are no unfinished sections of the inspection plan for the asset; 
in response to determining that a new part of the asset is added during inspection in the inspection plan, modifying the inspection plan by inserting an additional inspection step; and
displaying the modified inspection plan comprising the additional inspection step.

21.	A voice-directed inspection system, comprising:
a first inspection assistance device comprising a first headset, wherein the first headset receives and transmits audio signals;
a second inspection assistance device comprising a second headset, wherein the second headset receives and transmits audio signals;
a site computer comprising a memory and a processor communicatively coupled to the memory, the processor is configured to:
receive an inspection plan for performing an inspection of an asset from a host computer, wherein the inspection plan is divided into multiple sections;
receive a first request for a first assignment for the asset from the first inspection assistance device via the first headset;
receive a second request for a second assignment for the asset from the second inspection assistance device via the second headset;
in response to receiving the first request and the second request, determine if there are multiple unfinished sections of the inspection plan for the asset, wherein each of the multiple unfinished sections of the inspection plan corresponds to physically distinct parts of the asset, and wherein each of the multiple unfinished sections are respective subsets of inspection steps of the inspection plan for the asset, wherein, in determining if there are 
identify unfinished sections of the inspection plan; and
determine that the unfinished sections of the inspection plan do not interfere with one another;
translate textual instructions corresponding to the inspection steps of the inspection plan, received from the host computer, into digital audio signals;
convert the digital audio signals into a plurality of analog speech instructions;
in response to translation of the inspection steps and in response to determination that there are multiple unfinished sections of the inspection plan for the asset, transmit, via a first speaker of the first headset, a first analog speech instruction corresponding to a  first unfinished section of the inspection plan for the asset to the first inspection assistance device and transmit, via a second speaker of the second headset, a second analog speech instruction corresponding to a second unfinished section of the inspection plan for the asset to the second inspection assistance device;
receive a first audible update on the first unfinished section of the inspection plan from the first inspection assistance device via the first headset and receive a second audible update on the second unfinished section of the inspection plan from the second inspection assistance device via the second headset, wherein the first audible update and the second audible update corresponds to at least one of a completion of the multiple unfinished sections or a response indicating skipping of the unfinished sections;
in response to receiving the first audible update and the second audible update, determine if at least one section of the multiple unfinished sections is skipped;
in response to completion of the first unfinished section and the second unfinished section, display, via a user interface, an inspection result indicating the completion of the multiple unfinished sections of the inspection plan for the asset;
		send the first and second audible updates to the host computer;
in response to determination that there are no unfinished sections of the inspection plan for the asset, provide an indication to the first inspection assistance device and the second inspection assistance device via a voice command that there are no unfinished sections of the inspection plan for the asset; 
in response to determination that a new part of the asset is added during inspection in the inspection plan, modify the inspection plan by inserting an additional inspection step; and
display, via the user interface the modified inspection plan comprising the additional inspection step.

26.	(Canceled) 


Reasons for Patent Eligibility under 35 U.S.C. § 101
The Claim 11 is eligible under 35 U.S.C. 101 because the additional elements integrate the abstract idea (e.g. certain methods of organizing human activity) into a practical application. Specifically the textual instructions of an inspection plan being transformed into audio signals and transmitted the speakers of the headset, receiving audible updates of the inspection plan via the headset of an inspection assistance device and updating and sending the updates of the completed instructions to a host computer. The combination of these limitations provide an improvement to the functioning of the voice-directed inspection system by transforming the abstract idea into a practical application. Therefore the claim is eligible. Claims 20 and 21 are found to be eligible for similar reasons as Claim 11. Dependent claims 12-15, 18, 22-25 and 27-31 are eligible because they depend on claims that are eligible.
 
Reasons for Patent Eligibility under 35 U.S.C. § 103
Claims 11-15, 18-25 and 27-31 were analyzed in view of the prior art on record and finds not all claim limitations are explicitly taught nor would one of ordinary skill in the art find it obvious to combine these references with a reasonable expectation of success. The prior art of record does not teach or fairly suggest: 
Claim 11 (similarly Claims 20 and 21):
“… 
in response to receiving the first request and the second request, determining if there are multiple unfinished sections of the inspection plan for the asset, wherein respective unfinished sections of the multiple unfinished sections are physically distinct, and wherein the respective unfinished sections of the multiple unfinished sections are respective subsets of inspection steps of the inspection plan for the asset, wherein, in determining if there are multiple unfinished sections of the inspection plan for the asset, the method further comprises:
identifying unfinished sections of the inspection plan; and
determining that the unfinished sections of the inspection plan do not interfere with one another…
in response to translating the inspection steps and in response determining that there are multiple unfinished sections of the inspection plan for the asset, transmitting, via a first speaker of the first headset, a first analog speech instruction corresponding to a first unfinished section of the inspection plan for the asset to the first inspection assistance device and transmitting, via a second speaker of the second headset, a second analog speech instruction corresponding to a second unfinished section of the inspection plan for the asset to the second inspection assistance device…”

Neither the prior art, the nature of the problem nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teaching.
	Any comments considered necessary by Applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 










Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, yet insufficient, either singularly or in combination with one or more of the remaining prior art references of record to render the claim invention anticipated or obvious. Furthermore, neither the below pertinent prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings in attempt to render the claimed invention obvious:
Defrancesco, Jr. et al. (US 20010014877 A1) – A relational database management system is used to link a plurality of tests with each workflow process step that is defined for particular workflow. The tests are linked to rule elements which are linked to database elements that are linked to functions that alter the database elements. Accordingly, when a function is executed, the workflow management system automatically determines which particular workflow process steps are potentially affected by the executed function. Then, the workflow management system evaluates those steps to determine their status and to further determine the process steps to be activated next.

Kogiso et al. (US 20140297354 A1) – A control unit of a workflow control apparatus identifies, among tasks included in a plurality of workflows, tasks using the same resource based on workflow definition information, and determines the execution sequence of the identified tasks based on the content of each of the identified tasks defined in the workflow definition information. The control unit identifies, among the identified tasks, one or more tasks whose execution is omissible based on the content of each of the identified tasks and the execution sequence of the identified tasks.

Behrens et al. (Knowledge-Based Mobile Remote Engineering for Maintenance Processes) – This paper presents the OMA system (Online Maintenance Assistance) for remote service support. The system is used to support complex maintenance processes by assistance from remote experts in an online video conference with integration to inspection workflow and devices. The system operates on Commercial of the Shelf hardware and in standard Web Browsers. It allows flexible integration into the enterprise IT e.g. in existing role and authentication concepts and is compliant to standard enterprise security regulations. The OMA system is still in development, but will be ready for use in the near future. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRYSTOL STEWART/Primary Examiner, Art Unit 3624